UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                           )
JOSEPH SLOVINEC,                           )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )      Civil Action No. 16-cv-2035 (TSC)
                                           )
GEORGETOWN UNIVERSITY,                     )
                                           )
             Defendant.                    )
                                           )
                                           )


                               MEMORANDUM OPINION

       In this action filed pro se, Plaintiff Joseph Slovinec sues Georgetown University

under 42 U.S.C. § 1983 for due process violations. 1     Defendant has moved to dismiss

the Complaint on the grounds that it fails to comply with the pleading requirements of

Rule 8(a) of the Federal Rules of Civil Procedure and fails under Rule 12(b)(6) to state

a claim upon which relief can be granted. (Def.’s Mot. to Dismiss, ECF No. 10). Since

the court agrees that no claim has been stated, it will GRANT Defendant’s motion to

dismiss under Rule 12(b)(6) for the reasons explained below. 2


1
   Plaintiff suggests in the caption of the Complaint, and in the Complaint itself, that he
intends to bring at some unspecified time a “related employment discrimination claim
under D.C. 12-301.” (Compl. Caption; see Compl. at 2). D.C. Code § 12-301 establishes
the time limits for bringing actions in the District of Columbia; it does not create a private
right of action, let alone one for employment discrimination. Moreover, the jurisdiction
of the federal courts is limited “to deciding [actual] ‘Cases and Controversies.’ ” In re
Navy Chaplaincy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S. Const. art. III, § 2).
2
   Also pending are Plaintiff’s motions for questionable relief. (See Mot. for Limited
Intervention, ECF No. 5; Mot. to Claim Default Judgment on Basis of Improper Pleadings
                                           1
I. BACKGROUND

      Plaintiff claims due process violations “against Georgetown University for

actions of Michael Smith of the Georgetown IDEAA office in a report of June 26, 2014

where he persisted in sympathy or support for false accusations[.]” (Compl. at 1).

In light of these claims, the court will adopt the facts provided by Director Michael W.

Smith in the Notice of Findings issued by the Georgetown University Office of

Institutional Diversity Equity and Affirmative Action (“IDEAA”) on June 26, 2014

(hereafter “Findings”), which both parties have placed in the record and upon which

they have substantially relied. (See Def.’s Mem. at 4-7 and Ex. 1; Compl. at 12-26).

      In 2010, Plaintiff was unemployed and homeless. He was accepted into a

program funded by the Workforce Investment Act (“WIA”), 29 U.S.C. § 2801 (repealed

2014). The WIA “provide[d] a range of workforce development activities administered

through State and local employment offices . . . to benefit employers, dislocated

workers, and low-income youth.” (Findings at 3, n.1). The District of Columbia

Department of Employment Services (“DOES”) “provide[d] ‘One Stop’ service centers

to [local] WIA participants.” (Id. at 3). Thus, once Plaintiff was accepted into the

program, DOES assigned him a job caseworker to “provide guidance and assistance in

career and employment services.” (Id.)




by Opposing Party, ECF No. 14; Mot. and Revised Mot. for Intervention from the U.S.
Dep’t of Justice and Separately the U.S. Dep’t of Labor, ECF Nos. 16, 17; and Mot. to
Strike Motion to Dismiss Pleading for Fraud Upon the Court, ECF No. 18). Defendant
has opposed each motion for good reasons that the court hereby adopts to summarily deny
Plaintiff’s motions. (See Defs’ Opp’n, ECF No. 7, 15, 19).
                                           2
         During the time period relevant to this case, Defendant, through its School of

Continuing Studies’ Center for Continuing and Professional Education (“CCPE”),

collaborated with DOES to offer training to WIA participants in four non-degree

certificate programs: Project Management, Financial Planning, Paralegal Studies, and

Non-profit Management. DOES identified qualified participants and CCPE assisted the

participants with registering for courses and successfully completing the program. (See

Findings at 3). Defendant “was under no obligation to provide career services or

employment guidance beyond a recipient’s completion of the certificate program.” (Id.

at 4).

         In February 2011, Plaintiff successfully completed the Project Management

program, which he attended for approximately three weeks. (Findings at 4). “In mid-

2011, [the University] voluntarily withdrew” as a training provider “because of

administrative and policy changes at DOES.” Plaintiff was informed of this withdrawal

by his DOES case worker, and was permitted to use the University’s Career Center

“informally for a short period of time after he completed his program,” but he was

informed in January 2012 that the “arrangement was discontinued for programmatic and

administrative reasons[.]” (Id. at 4-5). Nevertheless, Plaintiff continued to frequent the

University’s campus. (See id. at 5-6).

         After completing the Project Management program, Plaintiff “approached staff

members of CCPE numerous times requesting financial support to enroll in additional

certificate programs,” but “CCPE does not provide financial assistance of any kind for

students enrolled in non-degree/non-credit professional certificate programs.” (Id. at


                                              3
4). Because of Plaintiff’s “insisting that CCPE needed to assist him in finding

additional financial assistance,” the Associate Dean of CCPE, Edwin Schmierer,

“agreed to meet” with Plaintiff on June 8, 2012. In a follow-up written summary to

Plaintiff, Schmierer reiterated that the University does not offer financial assistance for

non-credit professional certificate programs or courses, and does not offer free courses.

Schmierer also informed Plaintiff that the School of Continuing Studies “does not have

a career advisory department or career counselors” but that he could “apply to any

positions posted to the CCPE LinkedIn group” and to “any Georgetown University

position you find appropriate for your experience and interests.” Schmierer added that

“CCPE does not control the hiring requirements for those positions as they are

determined by the employer or recruiter that posts the position.” (Id.).

       Defendant alleges that after meeting with Schmierer, Plaintiff

           began emailing various University staff with requests for assistance
           in seeking employment. He also applied for over 75 positions at
           the university [and] began appearing without invitation at private
           campus events, including events sponsored by the Career Center for
           full-time, degree-track students. On at least three occasions,
           attendees at such events contacted University police to report
           [Plaintiff’s] uninvited attendance and erratic and inappropriate
           behavior.

(Mem. at 5, citing IDEAA Findings at 5-6). In March 2014, after receiving a report of a

suspicious person on campus and aware of Plaintiff’s “history of showing up at private

events uninvited and behaving in a disruptive manner,” the University police issued an

order barring Plaintiff from the campus for two years. (Id., citing IDEAA Findings at

9).



                                             4
       Undeterred, Plaintiff continued to email “various University personnel, including

[IDEAA’s] general email account,” alleging discrimination and retaliation. (Mem. at 6,

citing IDEAA Findings at 7). IDEAA treated Plaintiff’s emails as a complaint filed on

April 4, 2014, and investigated what it discerned to be two claims: (1) that the

University police “subjected [Plaintiff] to discrimination and harassment based on

political affiliation and disability when it issued [the] March 21, 2014 [barring order]”;

and (2) that Plaintiff was “subjected to retaliation which resulted in differential

treatment because Linda Greenan, the former Associate Vice President for External

Affairs, provided mentoring and other supportive services to other job seekers, but not

to [Plaintiff], as a . . . WIA recipient.” (Findings at 1). Based on its “review of all the

evidence, including documentary evidence from both parties,” (id. at 11, 13), IDEAA

found (1) that no University policies addressing equal opportunity, discrimination, and

harassment were violated with regard to the barring order, and (2) that the retaliation

claim was untimely under the University’s 180-day grievance period because it “relates

to several matters from 2010, 2011, and 2012 (id. at 2). IDEAA added that Plaintiff

“does not provide – nor can IDEAA find – any facts supporting his conclusory claim of

retaliation.” (Id.).

II. LEGAL STANDARD

       The Federal Rules of Civil Procedure require that a complaint contain “a short

and plain statement of the claim” and “the grounds for the court’s jurisdiction” so that a

defendant has fair notice of the claim and the grounds upon which it rests. Fed. R. Civ.

P. 8(a); Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing cases). Rule


                                             5
12(b)(6) permits a party to move for dismissal on the grounds that the complaint has

failed “to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A

Rule 12(b)(6) motion “tests the legal sufficiency of a complaint.” Browning v. Clinton,

292 F.3d 235, 242 (D.C. Cir. 2002). To withstand a motion to dismiss, “a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks and citation omitted). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id.

       A plaintiff’s factual allegations need not establish all elements of a prima facie

case, see Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511-14 (2002); Bryant v. Pepco,

730 F. Supp. 2d 25, 28-29 (D.D.C. 2010), but they “must be enough to raise a right to

relief above the speculative level, on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555-56 (2007) (citations omitted). A complaint containing only “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements”

cannot survive a motion to dismiss. Iqbal, 556 U.S. at 678. In addition, the

presumption of truth accorded factual allegations at this stage does not apply to a

plaintiff’s legal conclusions in the complaint, including those “couched” as factual

allegations. Id. (quoting Twombly, 550 U.S. at 555).

       “In ruling on a motion to dismiss, the Court may consider not only the facts

alleged in the complaint, but also documents attached to or incorporated by reference in


                                              6
the complaint and documents attached to a motion to dismiss for which no party

contests authenticity.” Demissie v. Starbucks Corporate Office & Headquarters, 19 F.

Supp. 3d 321, 324 (D.D.C. 2014). Therefore, “‘where a document is referred to in the

complaint and is central to the plaintiff's claim, such a document attached to the motion

papers may be considered without converting the motion to one for summary judgment’

. . . ‘Otherwise, a plaintiff with a legally deficient claim could survive a motion to

dismiss simply by failing to attach a dispositive document on which it relied’. . .

Moreover, a document need not be mentioned by name to be considered ‘referred to’ or

‘incorporated by reference’ into the complaint.” Strumsky v. Washington Post Co., 842

F. Supp. 2d 215, 217-18 (D.D.C. 2012) (citations omitted); see also Long v. Safeway,

Inc., 842 F. Supp. 2d 141, 144-45 (D.D.C. 2012), aff’d, 483 Fed. Appx. 576 (D.C. Cir.

2012).

III. ANALYSIS

         Section 1983 provides a remedy where a person acting under color of state law,

including District of Columbia law, deprives an individual of his Constitutional rights.

42 U.S.C. § 1983. Although § 1983 refers to “a person,” a municipality may be held

liable under the statute for injury suffered as a direct result of its unconstitutional

policy, practice, or custom, Monell v. Dep't of Social Svcs., 436 U.S. 658, 690-91

(1978), and “various circuits have applied Section 1983 and its limitations as set forth

in Monell to private institutions such as Georgetown University where such private

institutions employ quasi-state actors[,]” Maniaci v. Georgetown Univ., 510 F. Supp. 2d

50, 62 (D.D.C. 2007), or actors who perform state functions. See McGovern v. George


                                              7
Washington Univ., ___ F. Supp. 3d ___, ___, 2017 WL 1166294, at *8 (D.D.C. Mar. 28,

2017) (“Under District of Columbia law, ‘[t]he power of arrest . . . is the sole factor

which distinguishes the holder of a special police commission from a private citizen.’ ”)

(quoting United States v. McDougald, 350 A.2d 375, 378 (D.C. 1979)).

       “Section 1983 is not the source of substantive rights, but rather ‘a method for

vindicating federal rights elsewhere conferred.’” Blackman v. District of Columbia,

456 F.3d 167, 177 (D.C. Cir. 2006) (quoting Baker v. McCollan, 443 U.S. 137, 144, n.3

(1979)); see also Pitt v. District of Columbia, 491 F.3d 494, 510 (D.C. Cir. 2007)

(citing Baker). Therefore, “‘[t]he first inquiry in any § 1983 suit is to isolate the

precise constitutional violation with which [the defendant] is charged.’” Graham v.

Connor, 490 U.S. 386, 394 (1989) (quoting Baker, 443 U.S. at 144, n.3).

       The Fifth Amendment’s due process clause protects individuals from deprivation

of “life, liberty, or property, without due process of law.” U.S. Const. amend. V.

Therefore, “[a] procedural due process violation occurs when an official deprives an

individual of a liberty or property interest without providing appropriate procedural

protections.” Abdelfattah v. U.S. Dep't of Homeland Sec., 787 F.3d 524, 538 (D.C. Cir.

2015) (quoting Atherton v. D.C. Office of the Mayor, 567 F.3d 672, 689 (D.C. Cir.

2009)). At a minimum, “the due process clause requires . . . that the government

provide notice and some kind of hearing before final deprivation of a property [or

liberty] interest.” Propert v. District of Columbia, 948 F.2d 1327, 1331 (D.C. Cir.

1991). “Liberty interests may either be located in the Constitution itself or ‘may arise




                                             8
from an expectation or interest created by state laws or policies.’” Atherton, 567 F.3d

at 689 (quoting Wilkinson v. Austin, 545 U.S. 209, 221 (2005)).

       Plaintiff has not identified in his Complaint or Opposition the protected interest

of which he was deprived without the requisite process. This alone is fatal to his claim.

Nevertheless, construing the Complaint liberally, the court assumes the interest to be a

liberty interest stemming from the campus police’s barring order, which is the only

governmental action reasonably attributable to Defendant. 3 See Trazell v. Wilmers, 975

F. Supp. 2d 133, 142 (D.D.C. 2013) (noting that “the Due Process Clause only applies

to government action” and “private action . . . instigated by or dependent upon the

exercise of governmental authority”) (citing Shelley v. Kraemer, 334 U.S. 1, 13 (1948);

Comm. of U.S. Citizens Living in Nicar. v. Reagan, 859 F.2d 929, 946 (D.C. Cir. 1988)

(internal quotation marks omitted)). But in order to bring such a claim, Plaintiff must

have had a constitutional right to access the University’s campus, of which there is no

evidence. Even if Plaintiff had such a right, and the barring order alone constituted

governmental action, the Complaint fails nonetheless because Plaintiff received the

process due him under the Constitution.

       A procedural due process claim is inherently tethered to an allegation that a

plaintiff was not given “the opportunity to be heard ‘at a meaningful time and in a

meaningful manner’ ” in connection with the deprivation of his liberty interest.




3
    To the extent that Plaintiff asserts a due process violation based on the University’s refusal to
assist with his job search or to provide financial assistance for courses, the claim cannot proceed
under § 1983 because such conduct is not “fairly attributable to the State.” Lugar v. Edmondson
Oil Co., 457 U.S. 922, 937 (1982).
                                                   9
Mathews v. Eldridge, 424 U.S. 319, 333 (1976). Therefore, to state a claim, Plaintiff

must allege that Defendant acted without due process of law. See Propert, 948 F.2d at

1331. The IDEAA report at the center of this action shows that Plaintiff received notice

and a meaningful opportunity to be heard in a timely manner. Even if Plaintiff received

no warning prior to the barring order, the subsequent IDEAA proceeding commenced

shortly after the order was issued provided an adequate post-deprivation remedy to

satisfy procedural due process. See Cardinal Health, Inc. v. Holder, 846 F. Supp. 2d

203, 229 (D.D.C. 2012) ([T]here is a ‘well-recognized principle that due process

permits [the government] to take summary administrative action without pre-

deprivation process, but subject to a prompt post-deprivation hearing, where such action

is needed to protect public health and safety.’ ”) (quoting DiBlasio v. Novello, 413 Fed.

Appx. 352, 357 (2d Cir. 2011)); IDEAA Findings at 3 (documents considered in the

review process included Plaintiff’s April 4, 2014 written complaint, the campus police’s

May 15, 2014 response, Plaintiff’s May 24, 2014 rebuttal, Plaintiff’s “extensive emails

from 2011 to the present,” and “several [campus] police reports”).

      Finally, to the extent that Plaintiff claims a substantive due process violation, see

Opp’n at 1, which again may only derive from the campus police’s barring order, the

alleged facts--such as they are--do not rise to that level. See Zevallos v. Obama, 793

F.3d 106, 118 (D.C. Cir. 2015) (“[S]ubstantive due process forbids only ‘egregious

government misconduct,’ involving state officials guilty of ‘grave unfairness’ so severe

that it constitutes either ‘a substantial infringement of state law prompted by personal

or group animus,’ or ‘a deliberate flouting of the law that trammels significant personal


                                            10
or property rights[.]’”) (quoting George Wash. Univ. v. District of Columbia, 318 F.3d

203, 209 (D.C. Cir. 2003); Silverman v. Barry, 845 F.2d 1072, 1080 (D.C. Cir. 1988)).

IV. CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss under Rule 12(b)(6) for

failure to state a claim will be GRANTED, and Plaintiff’s pending motions for relief to

which he has shown no entitlement will be DENIED. A corresponding order will issue

separately.



Date: July 31, 2017

                                        Tanya S. Chutkan
                                        TANYA S. CHUTKAN
                                        United States District Judge




                                           11